 Case 3:20-cv-00986-JLS-BLM Document 20 Filed 09/15/20 PageID.48 Page 1 of 2



   Joel E. Elkins (SBN 256020)
 1 jelkins@weisslawllp.com
   WEISSLAW LLP
 2 9107 Wilshire Blvd., Suite 450
   Beverly Hills, CA 90210
 3 Telephone: 310/208-2800
   Facsimile: 310/209-2348
 4
   Attorneys for Plaintiff
 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9
                                  SOUTHERN DISTRICT OF CALIFORNIA
10

11    MINRUI TANG,                                     ) Case No. 20-cv-00986-JLS-BLM
                                                       )
12                         Plaintiff,                  )
                                                       )
13                                                     ) NOTICE OF VOLUNTARY
                     vs.                               ) DISMISSAL
14                                                     )
      WILLIS TOWERS WATSON PUBLIC                      )
15    LIMITED COMPANY, ANNA C.                         )
      CATALANO, VICTOR F. GANZI, JOHN J.               )
16    HALEY, WENDY E. LANE, BRENDAN R.                 )
                                                       )
      O’NEILL, JAYMIN B. PATEL, LINDA D.               )
17
      RABBITT, PAUL D. THOMAS, and                     )
18    WILHELM ZELLER,                                  )
                                                       )
19                           Defendants.               )
                                                       )
20

21
            PLEASE TAKE NOTICE that, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i),
22
     plaintiff Minrui Tang (“Plaintiff”) voluntarily dismisses the claims in the captioned action (the
23
     “Action”). Because this notice of dismissal is being filed with the Court before service by defendants
24

25 of either an answer or a motion for summary judgment, Plaintiff’s dismissal of the Action is effective

26 upon the filing of this notice.

27

28
                                         -1-
               COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 3:20-cv-00986-JLS-BLM Document 20 Filed 09/15/20 PageID.49 Page 2 of 2




     Dated: September 15, 2020            WEISSLAW LLP
 1
                                          Joel E. Elkins
 2
                                          By: /s/ Joel E. Elkins
 3
                                          Joel E. Elkins
 4                                        9107 Wilshire Blvd., Suite 450
                                          Beverly Hills, CA 90210
 5
                                          Telephone: 310/208-2800
 6                                        Facsimile: 310/209-2348
                                                  -and-
 7                                        Richard A. Acocelli
                                          1500 Broadway, 16th Floor
 8                                        New York, NY 10036
                                          Telephone: 212/682-3025
 9
                                          Facsimile: 212/682-3010
10
                                          Attorneys for Plaintiff
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                       -2-
             COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
